        Case 5:19-cv-04282-JLS Document 36 Filed 05/26/20 Page 1 of 12




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

INTEGON GENERAL INSURANCE CO.               : CIVIL ACTION
                                            :
              v.                            : NO. 19-4282
                                            :
DAIRYLAND INSURANCE CO., et al.             :



                                    MEMORANDUM

SCHMEHL, J. /s/ JLS                                                      MAY 26, 2020


             Plaintiff Integon General Insurance Co. (“Integon Insurance”) brought this

declaratory judgment action, seeking a declaration that it has no duty to defend or

indemnify Defendants, David Foertsch (“Foertsch”), and/or Tyler Shissler (“Shissler”)

against claims asserted against them in the complaint captioned as Dairyland Insurance

Company (“Dairyland Insurance”) a/s/o Luis Garcia v. Tyler D. Shissler and David G.

Foertsch, Case No.: 502019CA001963, in the Circuit Court of the Fifteenth Judicial Circuit

in and for Palm Beach County, Florida (the “Underlying Litigation”). Integon also named

Shissler and Foertsch as Defendants in this case. Neither has chosen to participate in

this litigation and a default was entered against both Shissler and Foertsch on January

28, 2020. Integon has since filed motions for default judgment against both Shissler and

Foertsch. Presently before the Court are the cross-motions for summary judgment of

Integon and Dairyland. For the reasons that follow, Integon Insurance’s motion will be

granted and Dairyland’s motion will be denied.

             The parties have stipulated to the following facts:




                                            1
     Case 5:19-cv-04282-JLS Document 36 Filed 05/26/20 Page 2 of 12




1. On August 10, 2016, Shissler, was involved in an automobile accident while

   driving a 2013 Volkswagen Jetta bearing a Pennsylvania license plate

   “JYB2362,” owned by Integon Insurance’s insured, Foertsch. See ¶¶ 12-14 of the

   Complaint in the Underlying Litigation.

2. The accident involved Dairyland Insurance’s insured, Mr. Garcia, who was

   injured as a result of the alleged negligence of Shissler. Id. at ¶¶ 20-21.

3. Mr. Garcia made an uninsured claim with Dairyland Insurance for his injuries. Id.

   ¶¶ 20-21.

4. Dairyland Insurance paid Mr. Garcia for his alleged injuries and then filed the

   Underlying Litigation as the subrogee. Id. at ¶¶ 20-22.

5. At the time of the accident in the Underlying Litigation, Foertsch, had an

   automobile insurance policy, Policy No. 2003563562 with Integon Insurance

   which was in effect from January 27, 2016, through January 27, 2017.

6. The Policy was in effect at the time of the accident at issue, and therefore, it fell

   within the coverage period. See ¶ 15 of Plaintiff Integon Insurance’s Complaint

   [Doc. 1].

7. The Policy provides that Integon will defend and pay for damages “for bodily

   injury or property damage for which any insured becomes legally responsible

   because of an auto accident.” See Subpara. A, PART A –LIABILITY

   COVERAGE, Insuring Agreement, Policy (page 3 of 20), (emphasis in original).

8. The Policy provides that an “Insured” is defined as:

   1. You or any family member for the ownership, maintenance or use of any auto
   or trailer, with the owner’s permission.




                                          2
         Case 5:19-cv-04282-JLS Document 36 Filed 05/26/20 Page 3 of 12




       2. Any licensed driver using your covered auto with your permission.

       3. For your covered auto, any person or organization other than 1. and 2.
       above. This provision applies only with respect to legal responsibility for acts or
       omissions of a person for whom coverage is afforded under this PART.
                                ****

See Subpara. B.1.-3., Insuring Agreement, Part A – Liability, Policy (page 3 of 20),

(emphasis in original).

   9. The definition of a “covered auto” includes:

       Q. “Your covered auto” means:


              1. Any auto shown in the Declarations.

              2. Any of the following types of vehicles on the date you become the
              registered owner, but only if you have – timely paid any additional
              premium after asking us to insure it as set forth below:


              a. a private passenger auto or station wagon; or


                                         ***

If the auto you acquire replaces an auto shown in the Declarations, it will have the same
coverage as the auto it replaced, if you:


              a. acquire the auto during the policy period; and

              b. ask us to insure it within 30 days after you become the owner; and

              c. insure all of the autos you own with us.

 If you do not notify us within the time limit noted in b., no coverage exists for the
replacement auto.


If the auto you acquire is in addition to any shown in the Declarations, it will have the
broadest coverage we now provide for any auto shown in the Declarations, if you:




                                               3
         Case 5:19-cv-04282-JLS Document 36 Filed 05/26/20 Page 4 of 12




              a. acquire the auto during the policy period; and

              b. ask us to insure it within 30 days after you become the owner; and

              c. insure all of the autos you own with us.

 If you do not notify us within the time limit noted in b., no coverage exists for the
replacement auto.


See Q.1.-2., Definitions, Policy (pages 1-2 of 20), (emphasis in original).

   10. The Policy further states, in relevant part,

       PART A-LIABILITY COVERAGE

       Insuring Agreement

       A. If you pay a premium for this coverage, we will pay damages, except punitive
          or exemplarily damages, for bodily injury or property damage for which any
          insured becomes legally responsible because of an auto accident. We will
          settle or defend, as we consider appropriate, any claim or suit asking for
          these damages. If we defend, we will choose the counsel of our choice, which
          may include an in-house counsel. In addition to our limit of liability, we will pay
          all defense costs we incur. Our duty to settle or defend and when we offer to
          pay and pay our limit of liability for this coverage. We have no duty to defend
          any suit, settle any claim or pay any judgment for bodily injury or property
          damage not covered under this policy.


       B. "Insured" as used in PART A means:

       1. You or any family member for the ownership, maintenance or use of any auto
       or trailer, with the owner’s permission.
       2. Any licensed driver using your covered auto with your permission.
       3. For your covered auto, any person or organization other than 1 and 2 above.
       This provision applies only with respect to legal responsibility for acts or
       omissions of a person for whom coverage is afforded under this part.
       4. For any auto or trailer, other than your covered auto, any person or
       organization other than 1 and 2 above. This provision applies only with respect to
       legal responsibility for acts or omissions of you or any family member for whom
       coverage is afforded under this part. This provision applies only if the person or
       organization does not own or hire the auto or trailer.


   11. Further, the Exclusions section of the Liability portion of the Policy states:

                                              4
     Case 5:19-cv-04282-JLS Document 36 Filed 05/26/20 Page 5 of 12




   EXCLUSIONS

           B. We do not provide liability coverage for the ownership, maintenance or

           use of:

           1.        Any auto, other than your covered auto, which is:


                           a.   Owned by you; or
                           b.   furnished or available for your regular use;

           2.    Any auto, other than your covered auto, which is:
                        a. Owned by any family member or person who has
                        resided in your household for the six month period
                        immediately prior to the accident;
                        b.    furnished or available for the regular use of any family
                        member or any person who has resided in your household
                        for the six month period immediately prior to the accident.
           However, this exclusion, B 2, does not apply to you.

12. The 2013 Volkswagen Jetta bearing a Pennsylvania license plate “JYB2362,”

   which was owned by Integon Insurance’s insured, Foertsch, is not identified on

   the Declarations Sheet for the Policy.

13. Additionally, Shissler is not a listed driver on the Policy.

14. Integon Insurance is “without information” as to when Foertsch acquired the

   vehicle driven by Shissler in the accident which is at issue in the Underlying

   Litigation. See No. 1 of Integon Insurance’s Answers and Objections to

   Defendant’s Interrogatories dated January 27, 2020.

15. Integon Insurance “does not have information regarding every automobile owned

   by Plaintiff’s named insured [Foertsch] as of the date of the underlying accident.”

   Id. at No. 3 of Integon Insurance’s Answers and Objections dated January 27,

   2020.




                                           5
     Case 5:19-cv-04282-JLS Document 36 Filed 05/26/20 Page 6 of 12




16. Integon Insurance has conducted no discovery regarding when its insured,

   Foertsch, acquired the vehicle driven by Shissler in the accident which is at issue

   in the Underlying Litigation.

17. Integon Insurance has conducted no discovery regarding the identity of every

   automobile owned by Plaintiff’s named insured, Foertsch, as of the date of the

   accident in the Underlying Litigation.

18. Neither Plaintiff, Integon Insurance, nor Defendant, Dairyland Insurance, served

   written discovery on or sought discovery from either Defendant, Shissler or

   Defendant, Foertsch

19. Foertsch, the purchaser and owner of vehicle involved in the subject motor

   vehicle accident, is a party to this action and has failed to enter an appearance or

   otherwise respond to Plaintiff’s Complaint.

20. As such, default was entered against Foertsch on January 28, 2020.

21. A Motion for Default Judgment is pending against both Foertsch and Shissler.

   Neither have participated in this litigation.


          On May 8, 2020, the Court directed Integon Insurance to file

supplementary answers to Dairyland’s Interrogatories ## 1 and 3. On May 12, 2020,

Integon Insurance filed the following supplemental answers to Dairyland Insurance’s

Interrogatories ## 1 and 3:



   INTERROGATORY NO. 1: Please state when Plaintiff’s named insured acquired
   the vehicle involved in the underlying accident. ANSWER: While Plaintiff is
   without specific information relating to the date that Mr. Foertsch purchased the
   vehicle involved in the underlying accident, Plaintiff does have information,
   contained within the attached Carrier Discovery Report for the vehicle, to indicate
   a date of acquisition of at or just prior to August 18, 2015. This Report

                                            6
        Case 5:19-cv-04282-JLS Document 36 Filed 05/26/20 Page 7 of 12




      demonstrates that Mr. Foertsch acquired the vehicle in question, a 2013
      Volkswagen Jetta, VIN 3VW2K7AJ5DM236534, prior to purchasing an insurance
      policy with Plaintiff. See attached Carrier Discovery Report [ECF 32-2]indicating
      coverage for the aforementioned vehicle with Progressive Groups before and
      after the date of the accident in question, August 9, 2016. Further, Geico
      Insurance Company provided coverage to Mary Foertsch on August 9, 2016 as
      that policy, Policy No. 4423946591, had effective dates 7/19/2016-1/19/2017.
      The Report also demonstrates that Mary Foertsch insured the vehicle with
      Progressive Groups with effective dates 8/19/18- 2/19/19, Policy No.
      923865449AA091808. Further, according to the attached report, Defendant,
      David Foertsch insured the vehicle with Progressive Groups with effective dates
      8/18/15-1/27/16, Policy No. 55567525AA370202. The report is devoid of any
      information to suggest that the vehicle in question was ever insured by Plaintiff.
      Plaintiff’s named insured, David Foertsch, insured the vehicle a year prior to the
      accident in question with Progressive Groups, and then it was insured by another
      individual, Mary Foertsch, on the date in question. Though Plaintiff does not
      know the exact purchase date of the vehicle, it is clear the vehicle was acquired
      prior to named insured purchasing the relevant Policy with Plaintiff, as he had
      previously insured it with another company.

      INTERROGATORY NO. 3: Please identify every automobile owned by Plaintiff’s
      named insured as of the date of the underlying accident. ANSWER: Other than
      the Declarations pages for Plaintiff identifying listed vehicles previously
      produced, which Declarations pages do not list the vehicle in question in this
      matter, Plaintiff does not have conclusive information regarding every automobile
      owned by Plaintiff’s named insured as of the date of the underlying accident.
      However, by way of further response, please see attached Carrier Discovery
      Report which does indicate other vehicles owned and insured by Defendant,
      Foertsch as indicated therein. Upon information and belief, Plaintiff believes that
      Mr. Foertsch acquired the vehicle in question, a 2013 Volkswagen Jetta, VIN
      3VW2K7AJ5DM236534, prior to purchasing an insurance policy with Plaintiff.
      See attached Carrier Discovery Report indicating coverage for the
      aforementioned vehicle with Progressive Groups before and after the date of the
      accident in question, August 9, 2016. Notably, Geico Insurance Company
      provided coverage to Mary Foertsch on August 9, 2016 as that policy, Policy No.
      4423946591, had effective dates 7/19/2016-1/19/2017. The Report also
      demonstrates that Mary Foertsch insured the vehicle with Progressive Groups
      with effective dates 8/19/18-2/19/19, Policy No. 923865449AA091808. Further,
      David Foertsch insured the vehicle with Progressive Groups with effective dates
      8/18/15-1/27/16, Policy No. 55567525AA370202. Plaintiff’s named insured,
      David Foertsch, insured the vehicle with Progressive Groups a year prior to the
      accident in question, and it was insured by another individual, Mary Foertsch, on
      the date in question.


[ECF 32-1.]


                                           7
        Case 5:19-cv-04282-JLS Document 36 Filed 05/26/20 Page 8 of 12




              Summary judgment is appropriate if there is no genuine dispute as to any

material fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ.

P. 56(a). “A motion for summary judgment will not be defeated by ‘the mere existence’ of

some disputed facts, but will be denied when there is a genuine issue of material fact.”

Am. Eagle Outfitters v. Lyle & Scott Ltd., 584 F.3d 575, 581 (3d Cir. 2009)(quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-248 (1986)). A fact is “material” if proof

of its existence or non-existence might affect the outcome of the litigation, and a dispute

is “genuine” if “the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson, 477 U.S. at 248. In undertaking this analysis, the court

views the facts in the light most favorable to the nonmoving party. “After making all

reasonable inferences in the nonmoving party’s favor, there is a genuine issue of material

fact if a reasonable jury could find for the nonmoving party.” Pignataro v. Port Auth. of

N.Y. and N.J., 593 F.3d 265, 268 (3d Cir. 2010) (citing Reliance Ins. Co. v. Moessner,

121 F.3d 895, 900 (3d Cir. 1997)). While the moving party bears the initial burden of

showing the absence of a genuine issue of material fact, meeting this obligation shifts the

burden to the non-moving party who must “set forth specific facts showing that there is a

genuine issue for trial.” Anderson, 477 U.S. at 250.

              With the inclusion in the record of Integon Insurance’s Supplemental

Answers to Dairyland’s Interrogatories, the Court finds that this matter is now suitable

for summary disposition.

              Under Pennsylvania law, “the interpretation of an insurance contract

regarding the existence or non-existence of coverage is generally performed by the

court.” Gardner v. State Farm Fire & Gas. Co., 544 F.3d 553, 557 (3d Cir. 2008)



                                             8
        Case 5:19-cv-04282-JLS Document 36 Filed 05/26/20 Page 9 of 12




(quoting Donegal Mut. Ins. Co. v. Baumhammers, 938 A.2d 286, 290 (Pa. 2007)); see

also Kvaerner Metals Div. of Kvaerner U.S., Inc. v. Commercial Union Ins. Co., 908

A.2d 888, 897 (Pa. 2006) (“The interpretation of an insurance contract is a question of

law”). “When the language of the policy is clear and unambiguous, we must give effect

to that language.”, 938 A.2d at 290. If the language of the policy is ambiguous, the

policy must be construed against the insurer. Med. Protective Co. v. Watkins, 198 F.3d

100, 103 (3d Cir. 1999).

              Integon Insurance argues that it is entitled to declaratory relief because

the vehicle involved in the accident in the Underlying Litigation was not a “covered auto”

as that term is defined under the Policy. The Court agrees.

              Under the Policy, there are several ways for a vehicle to qualify as a

“covered auto.” The first is that the vehicle must be listed in the Declarations. The

parties have stipulated that “[t]he 2013 Volkswagen Jetta bearing a Pennsylvania

license plate ‘JYB2362,’ which was owned by Integon Insurance’s insured, Foertsch, is

not identified on the Declarations Sheet for the Policy.” Stip of Facts at ¶ 12.

              Second, if a vehicle is not identified on the Declarations Sheet, it is still a

“covered auto” as a “replacement vehicle” so long as the following conditions having

been met: (1) the automobile was purchased to replace an automobile shown on the

Declarations Sheet; (2) the automobile was acquired during the policy period; (3) the

insured asks Integon Insurance to insure it within 30 days after the insured becomes the

owner; and (4) the insured insures all of its automobiles with Integon Insurance. See

Q.1.-2., Definitions, Policy (pages 1-2 of 20), Exh. B. If these specific conditions




                                              9
        Case 5:19-cv-04282-JLS Document 36 Filed 05/26/20 Page 10 of 12




precedent are met, an automobile, such as the 2013 Volkswagen Jetta, is a “covered

auto,” despite not being identified on the Declarations Sheet.

              The Carrier Discovery Report, referenced by Integon Insurance in its

Answer to Dairyland Insurance’s Interrogatory #1, does not contain any information to

suggest that the 2013 Volkswagen Jetta was ever insured by Integon Insurance.

Instead, the Carrier Discovery Report reveals that Integon Insurance’s named insured,

Foertsch, insured the Volkswagen Jetta from August 15, 2015 through January 27,

2016, a year prior to the accident in question, with Progressive Groups, and that the

vehicle was then insured by Foertsch’s mother, Mary Foertsch, with Geico on the date

of the accident.

              Third, a vehicle not identified in the Declarations Sheet is a “covered auto”

as an “additional vehicle” if the following conditions precedent are met: (1) the

automobile was purchased during the policy period; (2) the insured asks Integon

Insurance to insure it within 30 days after the insured becomes the owner; and (3) the

insured insures all of its automobiles with Integon Insurance. See Q.1.-2., Definitions,

Policy (pages 1-2 of 20), Exh. B. Again, the Carrier Insurance Report confirms that at no

time did Foertsch request coverage of the Volkswagen Jetta with Integon.

              As the Volkswagen Jetta was clearly not a “covered auto” as that term is

defined in the Policy, Integon Insurance is entitled to a declaratory judgment that the

Policy issued by Integon Insurance to Defendant, Foertsch, does not provide coverage

for claims brought against its insured in the action captioned as Dairyland Insurance

Company a/s/o Luis Garcia v. Tyler D. Shissler and David G. Foertsch, Case No.:




                                            10
        Case 5:19-cv-04282-JLS Document 36 Filed 05/26/20 Page 11 of 12




502019CA001963, in the Circuit Court of the Fifteenth Judicial Circuit in and for Palm

Beach County, Florida.

              Because the Court has found in favor of Integon Insurance and against

Dairyland Insurance and by doing so granted Integon the relief it seeks against Shissler

and Foertsch, Integon Insurance’s motions for default judgment against each will be

denied as moot.

              Finally, there is an additional issue that needs to be addressed. After

Integon Insurance was ordered by the Court on May 8, 2020 to provide full answers to

Dairyland Insurance’s Interrogatories ##1 and 3, it took Integon Insurance only four

days (two of which fell on a weekend) to produce the Carrier Discovery Report and

actually answer the two Interrogatories. It follows that Integon Insurance could have

easily produced the Carrier Discovery Report at the time it filed its Answers to Plaintiff’s

Interrogatories on January 27, 2020. Had Integon Insurance done so at that time,

Dairyland Insurance would in all likelihood not have had to incur the additional

attorney’s fees and expenses in filing a joint stipulation of facts as well as a motion for

summary judgment. Indeed, the Court is puzzled as to why Integon Insurance simply

did not produce the Report on January 27, 2020 as its contents were clearly favorable

to Integon Insurance’s position in this case. Although Integon Insurance claims it did not

think the Carrier Discovery Report was relevant and that the Policy on its own

established that no coverage was mandated, as discussed supra, the Carrier Discovery

Report was crucial to resolving this action because without it the Court was not able to

fully verify Integon Insurance’s claim that Foertsch never insured the 2013 Jetta with

Integon. In addition, it was Integon Insurance that was the party that initiated this



                                             11
        Case 5:19-cv-04282-JLS Document 36 Filed 05/26/20 Page 12 of 12




declaratory judgment action. Dairyland Insurance raised as affirmative defenses that the

conditions precedent to finding the Jetta to be a “covered auto” under the Policy had

been met. However, when Dairyland Insurance attempted to prove its affirmative

defenses, Integon Insurance denied in its Answers to Dairyland Insurance’s

Interrogatories that it had the requested information. Yet, Integon Insurance was able to

quickly obtain this information from the Carrier Discovery Report when ordered to so by

the Court. Moreover, Integon Insurance’s insured, Foertsch, has not participated in this

action and therefore Dairyland Insurance could not have relied on Foertsch to provide

the discovery it sought in its Interrogatories that it directed to Integon Insurance.

Although the Court does not believe Integon Insurance’s actions were willful, the Court

will nevertheless direct Integon Insurance to reimburse Dairyland Insurance for the

attorney’s fees and expenses it unnecessarily incurred from January 27, 2020 as all of

these expenses could have easily been avoided had Integon Insurance timely produced

the Carrier Discovery Report. Dairyland Insurance shall submit an affidavit to the Court

(along with a proposed Order) within 5 days of the date of the Court’s Order detailing all

reasonable fees and expenses it incurred after January 27, 2020.




                                             12
